Order, Supreme Court, New York County (Daniel E FitzGerald, J), entered on or about April 19, 2005, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
In adjudicating defendant a level two sex offender, the court properly assessed points under the “forcible compulsion” and “deviate sexual intercourse” categories of the Risk Assessment Guidelines. This determination was supported by clear and convincing evidence. The grand jury minutes were “reliable hearsay evidence” (Correction Law § 168-n [3]), and constituted a proper basis for the court’s findings (see People v Dort, 18 AD3d 23, 25 [2005], lv denied 4 NY3d 885 [2005]). We perceive no basis for a discretionary downward departure (see People v Guaman, 8 AD3d 545 [2004]). Concur—Buckley, P.J, Andrias, Nardelli, Sweeny and McGuire, JJ.